Name: 83/558/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 4 November 1983 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia (1984)
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-11-21

 Avis juridique important|41983D055883/558/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 4 November 1983 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia (1984) Official Journal L 324 , 21/11/1983 P. 0023 - 0027+++++( 1 ) OJ NO L 41 , 14 . 2 . 1983 , P . 113 . ( 2 ) OJ NO L 41 , 14 . 2 . 1983 , P . 2 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL OF 4 NOVEMBER 1983 ESTABLISHING CEILINGS AND COMMUNITY SUPERVISION FOR IMPORTS OF CERTAIN GOODS ORIGINATING IN YUGOSLAVIA ( 1984 ) ( 83/558/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 1 . IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN YUGOSLAVIA AND INDICATED IN ARTICLE 3 OF THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE EUROPEAN COAL AND STEEL COMMUNITY , OF THE ONE PART , AND THE SOCIALIST FEDERAL REPUBLIC OF YUGOSLAVIA , OF THE OTHER PART ( 1 ) , SHALL BE SUBJECT TO ANNUAL CEILINGS AND TO COMMUNITY SUPERVISION FROM 1 JANUARY TO 31 DECEMBER 1984 . THE DESCRIPTION OF THE GOODS REFERRED TO IN THE PRECEDING SUBPARAGRAPH , THEIR TARIFF HEADINGS AND STATISTICAL NUMBERS AND THE LEVELS OF THE INDICATIVE CEILINGS ARE GIVEN IN THE ANNEX HERETO . 2 . AMOUNTS SHALL BE SET OFF AGAINST THE CEILINGS AS AND WHEN THE GOODS ARE ENTERED WITH CUSTOMS AUTHORITIES FOR FREE CIRCULATION AND ACCOMPANIED BY A MOVEMENT CERTIFICATE CONFORMING TO THE RULES CONTAINED IN PROTOCOL 3 TO THE COOPERATION AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SOCIALIST FEDERAL REPUBLIC OF YUGOSLAVIA ( 2 ) . GOODS SHALL BE SET OFF AGAINST CEILING ONLY IF THE MOVEMENT CERTIFICATE HAS BEEN SUBMITTED BEFORE THE DATE ON WHICH CUSTOMS DUTIES ARE REIMPOSED . THE REACHING OF A CEILING SHALL BE DETERMINED AT COMMUNITY LEVEL ON THE BASIS OF IMPORTS SET OFF AGAINST IT IN THE MANNER DEFINED IN THE PRECEDING SUBPARAGRAPHS . THE MEMBER STATES SHALL PERIODICALLY INFORM THE COMMISSION OF IMPORTS EFFECTED IN ACCORDANCE WITH THE ABOVE RULES ; SUCH INFORMATION SHALL BE SUPPLIED UNDER THE CONDITIONS LAID DOWN IN PARAGRAPH 4 . 3 . AS SOON AS THE CEILINGS ARE REACHED AT COMMUNITY LEVEL , MEMBER STATES MAY AT ANY TIME , AT THE REQUEST OF ANY ONE OF THEM OR OF THE COMMISSION , AND IN RESPECT OF THE WHOLE OF THE COMMUNITY , REINTRODUCE THE LEVYING OF THE CUSTOMS DUTIES APPLICABLE TO THIRD COUNTRIES . IN THE CASE OF SUCH A REIMPOSITION , GREECE SHALL REINTRODUCE THE LEVYING OF THE CUSTOMS DUTIES WHICH IT APPLIES TO THIRD COUNTRIES AT THE DATE IN QUESTION . WITHIN THE FRAMEWORK OF THE FOREGOING PROVISIONS , THE COMMISSION SHALL COORDINATE THE PROCEDURES FOR REINTRODUCING THE CUSTOMS DUTIES APPLICABLE TO THIRD COUNTRIES , IN PARTICULAR BY NOTIFYING THE DATE COMMON TO THE WHOLE OF THE COMMUNITY AND DIRECTLY APPLICABLE IN EACH MEMBER STATE . THIS NOTIFICATION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 4 . MEMBER STATES SHALL FORWARD TO THE COMMISSION , NOT LATER THAN THE 15TH DAY OF EACH MONTH , STATEMENTS OF THE AMOUNTS SET OFF DURING THE PRECEDING MONTH . THEY SHALL , IF THE COMMISSION SO REQUESTS , MAKE UP SUCH STATEMENTS FOR PERIODS OF 10 DAYS AND FORWARD THEM WITHIN FIVE CLEAR DAYS OF EXPIRY OF THE PRECEDING 10-DAY PERIOD . ARTICLE 2 MEMBER STATES AND THE COMMISSION SHALL COOPERATE CLOSELY TO ENSURE THAT THIS DECISION IS COMPLIED WITH . ARTICLE 3 MEMBER STATES SHALL TAKE ALL MEASURES NECESSARY TO IMPLEMENT THIS DECISION . DONE AT BRUSSELS , 4 NOVEMBER 1983 . THE PRESIDENT C . VAITSOS ANNEX : SEE OJ NO L 324 OF 21 . 11 . 1983 .